Kruse, J. (concurring):
I agree to the reversal of the judgment and order,' but I think the question of the quantity as well- as the quality of the gas is involved. The defendant would necessarily get more gas, as it seems to me, when it was compressed and measured at a pressure of eight-ounces than if there was no pressure at all. In determining the amount of gas supplied, the .difference between the actual pressur'e and that at which, it was to be furnished should be taken into account, as well as the quality, if its quality was in fact affected by the low pressure.
I do not think it necessarily follows, however, from the lack in quality or compression of the gas that the plaintiffs are entitled to recover nothing.
Judgment and order reversed and new trial ordered, with costs to appellant to abide event.